DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “cover” in claim 1 is used by the claim (in light of the specification) to prescribe a definition broader than the general accepted meaning of “cover”, i.e. “to hide from sight or knowledge : CONCEAL” and “to lie over : ENVELOP”. The term is indefinite because the specification does not clearly redefine the term.

Fig. 42 is expressly indicated in the specification as comprising “a shield position where the proximal end 22 of the needle 18 is covered” and the in the illustrated configurations there does not present a configuration wherein the proximal end is “concealed” – or at least not “concealed” any more than as shown in the “exposed” configuration shown in Fig. 37 (note that in both instances the proximal end of the needle is readily viewable/accessible from the proximal end of the secondary shield (66).  Specifically, Par. 52 recites “[a]s shown in FIG. 42, the secondary shield 66 is urged to a shielding position where the proximal end 22 of the needle 18 is covered” [emphasis added] with Fig. 43 appearing to show the secondary shield in essentially an identical position/configuration wherein locking tabs (58) are fully secured within locking windows (60) thereby securing the position of the secondary shield. Applicant’s apparent usage of “covering” in this embodiment is contrasted with the general accepted definition of “cover” as “to hide from sight or knowledge : CONCEAL” and “to lie over : ENVELOP” as well as the manner in which “covering the proximal end” of the 
As such, it is unclear, based on the consideration of the claim language in view of the complete detail disclosure how Applicant is using the term “covering” in association with the proximal end of the needle in contrast with an “exposed” condition of the proximal end. It is unclear if “covering” the proximal end merely entails rendering the proximal end incapable of being reconnected to a syringe OR if there is an unillustrated arrangement where the proximal shield (66) moves further proximally than illustrated in Fig. 42 and 43 such that the distal end wall of the proximal shield (66) eclipses the proximal end of the needle in a manner similar to distal shield (14) to thereby completely obstruct access to the proximal end of the needle. Care should be taken to either clearly recite the metes and bounds of “covering” as it is recited in the claims and within the context of the invention of Fig. 42 – or the existence of the additional “covered” locations should be clearly indicated in the specification without adding any additional manner.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2008/0177235 (“DiBiasi”).
Regarding Claim 1, DiBiasi discloses a safety pen needle assembly (Fig. 1) comprising: 
a hub (20);
a needle (40) fixed to said hub, said needle having a distal end, formed for insertion into a patient, and a proximal end (see Fig. 1);
an axially-displaceable shield (30) for covering said distal end of said needle (see Fig. 1 and 3), said shield having an angled engagement surface (19’ – see Fig. 5) defined thereon;
a secondary shield (10) for covering said proximal end of said needle (see Fig. 3), said secondary shield having at least one detent with a ramped surface (110) formed thereon in axial alignment with said angled engagement surface (see Fig. 5 and 6), and,

wherein, said detent releasably retains said secondary shield in a first state with said proximal end of said needle being exposed (see Fig. 1, Fig. 5), and,
wherein, with sufficient proximal movement of said distal end shield, said engagement surface engages said ramped surface and causes displacement of said detent thereby releasing said secondary shield from said first state and allowing said biasing means to urge said secondary shield proximally (see Fig. 6, Fig. 3 – Par. 25).
Regarding Claim 2, DiBiasi discloses the secondary shield includes one or more elongated locking arms, said detent being formed on said locking arm (see Fig. 5, i.e. the part that connects the ramped surface 110 to the transverse wall of 10).
Regarding Claim 3, DiBiasi discloses that one or more locking tabs (i.e. the proximal shelf opposite the ramps) being configured on said locking arms to collectively snap receive a portion (112) of said hub (see Fig. 1).
Regarding Claim 4, DiBiasi discloses the secondary shield is axially displaceable (compare Fig. 1 and 3).
Regarding Claim 5, DiBiasi discloses wherein upon releasing said secondary shield from said first state, said biasing means urges said secondary shield proximally relative to said hub (compare Fig. 1 and 3).
Regarding Claim 6, DiBiasi discloses in said first state, said detent latches onto a bulkhead of said hub (i.e. the transverse wall having 112).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637.  The examiner can normally be reached on Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        09/21/2021